In re Williams, Lionel W.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. John the Baptist, 40th Judicial District Court, Div. “B”, No. 46-82; to the Court of Appeal, Fifth Circuit, No. 89-KH-0580.
Granted. The judgments of the district court and the Court of Appeal, Fifth Circuit, denying post conviction relief are vacated and the matter is remanded to the district court for an evidentiary hearing. The district court is ordered to appoint counsel to represent relator.